Title: To Alexander Hamilton from John Mackey, 24 October 1799
From: Mackey, John
To: Hamilton, Alexander


          
            Sir,
            Harper’s Ferry October 24th. 1799—
          
          Colonel Thomas Parker and I having considered the means for hutting the 8th 9th & 10th Regiments and examined the sources from which the principal Article could be expected, are sorry to be obliged to inform you that a supply cannot be hoped for. According to your calculations, which are by no means immoderate, 84000 feet of plank and slabs will be required to cover the three Regiments. The Buildings erected here last summer have nearly exhausted the Saw-mills in this Neighbourhood; and the present State of the Potomac, which is almost dry, precludes all hopes of getting any down the River. Indeed such is the scarcity of plank, that the hutting Colonel Parker’s Regiment will be difficult & tedious.
          If notice had been given last August, materials for the whole would have been provided. But at this time, and under the present circumstances it is impracticable.
          It is at the request of Colonel Parker I obtrude these observations upon you That Gentleman having already felt the difficulty of hutting one Regiment, thinks no time should be lost, and no means neglected for impressing on your mind a just sense of the distress which the other two must suffer, if they should be urged forward—
          I am Sir with respect your most Obedt
          
            John Mackey
          
          General Alexander Hamilton
        